—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about July 24, 1998, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
An issue of fact exists as to whether defendant restaurant created or had constructive notice of the alleged grease spot on its floor that caused plaintiff to fall, raised by, inter alia, the deposition testimony of plaintiff and his co-worker that the floor was greasy and slippery, and the deposition testimony of defendant’s manager that persons making daily deliveries of cooking oils, and kitchen employees working with cooking oils, both commonly traversed the customer area of the restaurant (see, Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294; Henderson v Hickory Pit Rest., 221 AD2d 161). Concur — Lerner, P. J., Ellerin, Andrias and Saxe, JJ.